DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification was received on 12/10/2020.  The specification amendments are --ACCEPTABLE--
Response to Arguments
Applicant’s arguments, see Page 6 ¶7-Page 9 Line 10, filed 12/10/2020, with respect to the obvious type double patenting rejection have been fully considered and are persuasive.  The obvious type double patenting rejection of 09/11/2020 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 is/are allowed.
Regarding independent claim 1, the following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Schafer US 2016/0245271. Schafer US 2016/0245271 discloses:  
a pair of motors (claim 23, ¶0025) which are configured to rotate the pair of roller units (27,28) respectively around the axis line in a same direction (each element 27,28 is driven by a step motor (¶0025, claim 23), and control unit 17,18 such that the control unit implements the control loop shown in Figure 2 (¶0038) and operates the pump 2 as shown in Figures 3-6 (¶0041-01820045)); and 

However, Schafer US 2016/0245271 fails to anticipate, the claimed invention as a whole, and the differences between the prior art and the claimed invention are not obvious especially since Schafer US 2016/0245271 does not disclose the limitations: “wherein the control unit is configured to control each of the pair of motors such that, when one of the pair of roller units passes the separate position, an angular velocity of the other of the pair of roller units toward the separate position is gradually decreased.” in combination with all of the other limitations as set forth in the independent claim.
Further since independent claim(s) 6 requires similar limitations that make claim 1 allowable as discussed above, claim(s) 6 is allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746